DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20190306700 A1) in view of Li (US 20140119305 A1) in view of Zeng (US 20140307694 A1).

In regards to claim(s) 1 and 11, Lin (US 20190306700 A1) teaches a method comprising: 
 configuring,  a plurality of serving cells for a terminal, wherein at least two of the plurality of serving cells have different subcarrier spacings ( [Fig. 12, Par. 101 – Par. 102] teach a terminal, UE,  configured with a plurality of serving cells “[0101]…UE is configured to monitor PDCCH candidates with a carrier indication field corresponding to that secondary cell in another serving cell….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”. [Fig. 12] further illustrates where the serving cells have different subcarrier spacing values μ  ∈{0,1,2,3}.);
and determining, ( See [Fig. 12] which illustrates a table for determining using a subcarrier spacing value, “μ”, of the serving cells,  “per serving cell”, as an index to determine, a first maximum PDCCH candidates to be monitored per unit time, “per slot”, for communication of the terminal with the one or more serving cells, “….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.” ); 
The method of Lin differs from claim 1, in that Lin is silent on where the method steps are performed by a network device. Despite these differences similar features have been seen in other prior art involving a resource configuration in a cellular network. Li (US 20140119305 A1) [Abstract, Par. 5] teaches where a network device configures a plurality of servings cells for a terminal, UE, “[0005] A method and apparatus are disclosed to handle TTI bundling. In an embodiment implemented in a UE (User Equipment), the method includes configuring a UE (User Equipment) with a plurality of serving cells, wherein the TTI bundling and secondary cells with configured UL (uplink) could be simultaneously configured for the UE. In an embodiment from the perspective of a network, the method includes issuing, from a E-UTRAN (Evolved Universal Terrestrial Radio Access Network), a message to configure the UE with a plurality of serving cells, wherein the E-UTRAN could simultaneously configure the TTI bundling and the secondary cells with configured UL for the UE.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Lin in view of Li to arrive at the step of configuring, by a network device, a plurality of serving cells for a terminal, wherein at least two of the plurality of serving cells have different subcarrier spacings, for the purpose of setting up a communication link between a cellular network and the terminal/UE.
The combined teachings of Lin in view of Li further differ from claim 1, in that the combined teachings are silent on where the determining step is performed by a network device. Despite these differences similar features have been seen in other prior art involving a resource configuration in a cellular network. 

Zeng (US 20140307694 A1) [Par. 81 – Par. 86] teaches a feature where step to determine a number of PDCCH candidates is performed by a network device, “[0086] For example, if the UE is only configured to monitor the DCI Format X, the UE is not required to monitor any other DCI/uplink grant formats for an allocation of a PUSCH. This option is most advantageous for the UEs with only a low data rate or small packets in the uplink. This option reduces the total number of PDCCH candidates the UE needs to monitor, and….”
Thus based upon the teachings of Zeng it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the determining step of Lin, to arrive at determining, by the network device based on at least one of subcarrier spacings of the plurality of serving cells, a first maximum number of physical downlink control channel (PDCCH) candidates to be monitored by the terminal in a unit time for communication of the terminal with one or more of the plurality of serving cells, for the purpose of setting up a communication link between a cellular network and the terminal/UE.

In regards to claim(s) 2 and 12, Lin (US 20190306700 A1) teaches the method according to claim 1, wherein the unit time comprises a first duration or a predefined duration, and the first duration is a slot length corresponding to a subcarrier spacing of a serving cell in the plurality of serving cells (….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.).


Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20190306700 A1) in view of Zeng (US 20140307694 A1).

In regards to claim(s) 6 and 16, Lin (US 20190306700 A1) teaches a method comprising: obtaining, ( See [Fig. 12] which illustrates a table for determining using a subcarrier spacing value, “μ”, of the serving cells,  “per serving cell”, as an index to determine, a first maximum PDCCH candidates to be monitored per unit time, “per slot”, for communication of the terminal with the one or more serving cells, “….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.” );  and
 monitoring, by the terminal, a PDCCH based on the first maximum number of PDCCH candidates, wherein at least two of the plurality of serving cells have different subcarrier spacings, and the first maximum number of PDCCH candidates is determined based on at least one of subcarrier spacings of the plurality of serving cells ( [Fig. 12, Par. 101 – Par. 102] teach a terminal, UE,  configured with a plurality of serving cells “[0101]…UE is configured to monitor PDCCH candidates with a carrier indication field corresponding to that secondary cell in another serving cell….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”. [Fig. 12] further illustrates where the serving cells have different subcarrier spacing values μ  ∈{0,1,2,3}.);
The method of Lin differs from claim 6, with respect to the obtaining step in that Lin is silent on obtaining by a terminal.  Despite these differences similar features have been seen in other prior art involving a resource configuration in a cellular network. 
Zeng (US 20140307694 A1) [Par. 81 – Par. 86] teaches a feature where a UE obtains a number of PDCCH candidates to monitor, “[0086] For example, if the UE is only configured to monitor the DCI Format X, the UE is not required to monitor any other DCI/uplink grant formats for an allocation of a PUSCH. This option is most advantageous for the UEs with only a low data rate or small packets in the uplink. This option reduces the total number of PDCCH candidates the UE needs to monitor, and….”
Thus based upon the teachings of Zeng it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the obtaining step of Lin, to arrive at obtaining, by a terminal

In regards to claim(s) 7 and 17,  Lin (US 20190306700 A1) teaches the method comprising: obtaining, by a terminal, a first maximum number of physical downlink control channel (PDCCH)  method according to claim 6, wherein the unit time comprises a first duration or a predefined duration, and the first duration is a slot length corresponding to a subcarrier spacing of a serving cell in the plurality of serving cells (….[0102]…Fig. 12 illustrates a table…associated with a maximum number of PDCCH candidates per slot and/or per serving cell as a function of subcarrier spacing”.).

Allowable Subject Matter
Claim(s) 3-5, 8-10, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476